Cuba (debate)
The next item is the Council and Commission statements on Cuba.
Madam President, the death of Orlando Zapata was an extremely negative event, which should never have happened, and we do not want it to happen again in Cuba or anywhere else.
The European Union and its institutions must be committed to condemning events that constitute violations of human rights, and working to ensure that nothing like this ever happens again. This must be the European Union's commitment.
Human rights are a fundamental symbol of the European Union's identity, because we believe in the values of freedom, tolerance and pluralism. It is therefore our personality, our most genuine personality. Where there are violations of these universal rights, the European Union condemns them publicly, and we have done this with Cuba. We did so when we indicated our pessimism and concern regarding the lack of progress on human rights in Cuba, and we did so when we demanded that the prisoners of conscience in Cuban prisons be released. There are currently around 200 prisoners of conscience, some of them in a very complex situation with regard to their health, and one of them is Guillermo Fariñas, who is in a very grave situation and also on hunger strike.
We also did so when we said that human rights defenders in Cuba needed to be protected, and we did so when we said that the Cuban Government, which had a number of prisoners under its jurisdiction, should be called to account for the death of Orlando Zapata.
However, the European Union's policy with regard to Cuba goes further. The European Union's policy with regard to Cuba is structured around certain elements, and I would like to highlight some of them.
Firstly, there is political dialogue. Political dialogue with the Cuban institutions, with the authorities and with the whole of civil society, which naturally also extends to human rights. Secondly, there is development cooperation with Cuba, which is solidarity with the Cuban people, nothing more and nothing less. It also involves promoting progress in terms of culture and democratic practices in Cuba.
These are the fundamental elements of a policy that is essentially aimed at a single target: the Cuban people, their welfare, their progress, their living conditions and respect for their human rights.
Member of the Commission. - Madam President, the Commission deeply regrets the death of Mr Orlando Zapata and its circumstances. I would also like to express my deep concern for the other political prisoners in Cuba. All of us in this room share the same sense of anger and frustration at the death of Mr Zapata, and we should do our very best to make sure that such events do not happen again in Cuba, or in any other country.
The European Union is rooted in the values of democracy, human rights and fundamental freedoms, which we strive to protect and promote after having suffered, until very recently, violations of basic human rights on our own continent. Human rights are universal and have no borders. This principle is an integral part of our dialogue with all partners in Europe and outside.
Constructive engagement, not a policy of coercion and sanctions, remains the basis of our policy towards Cuba, as underlined in the common position adopted in 1996. This is the rationale that led the Council to decide in June 2008 to lift the 2003 diplomatic measures, as a means to facilitate the political dialogue process and enable full use of the instruments under the 1996 common position. This is also the rationale that has led numerous Member States to resume their development cooperation with Cuba over the past few months, representing a diverse range of the political parties represented in the European Parliament and reflecting, therefore, the shared view of the important role to be played by development cooperation in Cuba.
At such times in Cuba, inaction would be the worst possible option for the credibility of the European Union as a global actor. What is at stake is not only that credibility, but also our capacity to be present in Cuba. Thus, I firmly believe that the way forward is to pursue and deepen the ongoing political dialogue and continue cooperation with Cuba as a tool for improving the lives of the Cuban people.
Cooperation with Cuba has never been suspended by the European Union, because development is not about supporting the government - it is about supporting the people. Our view has always been that development cooperation constitutes an important element of our relations with Cuba. The ongoing projects in Cuba benefit the population directly by addressing their basic needs, through support for rehabilitation and reconstruction after the hurricanes, food security and adaptation to climate change. Projects are also being run in support of non-state actor activities.
I would like to be very clear that there is no EC funding channelled through the government or public entities. The money is channelled via United Nations agencies and European NGOs, who welcome the presence of the Commission and the European Union in Cuba.
It is important that the European Union continues to address the basic needs of the Cuban population while intervening in strategic sectors through the available thematic or geographical instruments. The task that the EU needs to face in a determined way is to find the right balance between showing openness to dialogue, supporting the Cuban population through development cooperation and reaffirming our principles.
Madam President, when my group asked for this matter to be included on the agenda, it did not do so in order to highlight errors, which are sometimes irreparable, in policies that indulge the enemies of freedom. It also did not do so in order to gain political return from this condemnation.
It did so in order that Parliament, which is the institution at the democratic heart of the European Union, could speak out to condemn the death of an innocent person, and, above all, to express its solidarity with those in Cuba who are fighting, living and dying, like Orlando Zapata, for their freedom and their dignity.
As the European Commission said, the Council's common position is still valid, and it is an honourable position because it asks for the immediate and unconditional release of political prisoners. It is also a consistent position, because it asks for human rights and fundamental freedoms to be respected, in order for Cuba to be rooted in our system of values and not in foreign systems such as those of China or Vietnam.
Madam President, the words of a brave man, Oswaldo Paya, who won the Sakharov Prize in 2002, still resound in this House. He said that the first victory to be proclaimed was that there was no hate in his heart. He said to those who oppressed him, who were his brothers, that he did not hate them, but that they were not going to impose their will through fear.
He said that Andrei Sakharov left a legacy of dignity and of working towards peoples living together peacefully, and that often the voices that count the most are the voices that are not heard.
In this House, we have not been able to hear the voices of the 'Ladies in White', who were also awarded the Sakharov Prize by Parliament. Now we will unfortunately not be able to hear the voice of Orlando Zapata, but soon we will be able to hear the voices of many more Cubans.
In the meantime, Madam President, with the legitimacy that Parliament has in representing 500 million citizens from the 27 Member States of the Union, it needs to loudly and clearly echo the unstoppable shout of freedom that we are hearing from the beloved island of Cuba.
(Applause)
Madam President, Mr López Garrido, Commissioner, let us never again allow our silence to result in us colluding with liberticide. Let us never again allow a person who fought for his rights and the rights of all to die in prison in Cuba, or anywhere else, without speaking out loudly and firmly to demand that he be saved.
Mr Orlando Zapata Tamayo, a 42-year old black builder, who was only asking for his conditions in prison to be improved, died after 86 days on hunger strike and seven years in prison for demanding that human rights be respected. During this seven-year period, he was mistreated, humiliated and harassed by his guards, during which time - we should not forget - there was nothing but silence from the international community.
Other prisoners and human rights activists in Cuba are currently on hunger strike, such as the psychologist and journalist Guillermo Fariñas. Ladies and gentlemen, the resolution that we are tabling and debating today, and which we will vote on tomorrow, which I represent on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, demands that all prisoners of conscience in Cuba be freed. Once again, it is in favour of a democratic transition, and of strict respect for fundamental human rights.
For the moment, let us not enter into a subject that divides us: whether the common position should be maintained or not. Let us focus now on saving lives and on human rights. Let us also open up a period of calm reflection in which we seek out points of agreement on future policy regarding Cuba.
This text does, however, have significant added value. The fact that it is being tabled by six political groups expresses a new era of broad consensus in this House on the subject of human rights.
Let it never again be said that European democratic law yields to the orders - in inverted commas - of Yankee imperialism. However, let it also never be said again that the socialists and democrats are complacent or complicit in communist dictatorships. I say this quite simply because both of these statements are false, and the victims of liberticide, wherever they may be, need to know that we are united in unconditionally defending their cause.
Madam President, finally I would like to thank Mr Salafranca, who negotiated this text on behalf of the Group of the European People's Party (Christian Democrats), Mrs Weber, from the Group of the Alliance of Liberals and Democrats for Europe, Mr Romeva i Rueda, on behalf of the Group of the Greens/European Free Alliance, Mr Kožušník from the European Conservatives and Reformists, and other fellow Members who have taken part in this task, which has been difficult and complicated, but which I hope will be successful tomorrow.
Finally, I would also like to thank the Spanish Prime Minister and current President of the European Union, Mr Rodríguez Zapatero, for his encouragement and support for moving forward with this resolution that we are debating today.
on behalf of the ALDE Group. - Madam President, on behalf of my political group, I would like first of all to express our condolences to the family of Mr Orlando Zapata Tamayo, who has paid the highest price for his convictions.
Over the years, his activism protecting human rights has been an inspiration to many other human rights advocates, inside and outside Cuba.
The resolution which is proposed by several political groups expresses our deep concern about human rights conditions in Cuba. Let us be very honest. The situation has not improved and many independent journalists, peaceful dissidents and human rights defenders are still being imprisoned simply because they want to exercise their right to freedom of speech, peaceful meetings and assembly.
At the same time, Cuban independent NGOs are not allowed to work as the government exercises a draconian control over them.
At the time of this debate, several human rights defenders are on hunger strike. This is a matter of concern as there are indications that Mr Guillermo Fariñas' health, at least, is deteriorating rapidly.
It is too bad that, so far, the Cuban authorities have disregarded the repeated calls from the EU to unconditionally release all political prisoners. This is why I strongly believe that this Parliament should ask the EU to continue to use all possible mechanisms to guarantee the work, and the lives, of those who aspire to a pluralistic and democratic Cuba.
Madam President, I would also like to join personally and on behalf of my group in offering condolences for the death of Orlando Zapata.
Irrespective of each person's opinion with regard to Cuba, this is obviously a regrettable incident in itself, which deserves our condemnation and certainly something more than reflection and remembrance. This event merits the coherent wording of the request that we make in this resolution, which is for those detained for their political motives or motivation in Cuba and anywhere in the world to be freed.
I think that what we are doing is coherent, I think that it needs to be done, and I think that it is important that we also do it - I would like to stress this - irrespective of the motivations that might be behind it. This is part of the agreement.
We also need to ask for these people to be freed immediately, in the case of Cuba, and, above all, recall the delicate situation - as has been mentioned - of some of the people who, following the example of Orlando Zapata, began a hunger strike, especially the case of Guillermo Fariñas.
However, I would also like to warn about the risk of using and exploiting this case politically for other issues which, as Mr Yáñez-Barnuevo has said, could be dangerous. I think it is important to remember that there are many processes under way that are useful, that are working, and that we should not, under any circumstances, be tempted - as some seem to want - to return to past events, to times gone by; to return to the political failure of the embargo, because we know the consequences of that.
Therefore, if we agree that we do not want situations such as that of Orlando Zapata to be repeated, I think it is important that we know how we can move forward together to prevent it from being repeated, starting with facilitating the process of democratisation and normalisation of the island.
I was personally very upset about the death of Orlando Zapata, and I would therefore like, on behalf of the entire ECR group, to express condolences to all of his family. I myself was born in 1971, at the peak of the so-called communist normalisation in my country, which was one of the harshest periods of communist terror that my country went through. The experience which my country had with the criminal ideology of communism is the reason for the great solidarity of Czech citizens with the Cuban people, and we are therefore very sensitive to the sad news that has recently come out of Cuba.
Given that the totalitarian regime in Cuba is still asserting the slogan 'socialism or death', forty years after the Cuban revolution, it deserves no tolerance whatsoever. I believe that Orlando Zapata's death was not in vain and that it will rouse the Cuban people to mass resistance against the communist regime. When Pavel Wonka died in a communist prison as the last victim of communist terror in my own country, the regime collapsed within a year and a half. I hope that Orlando Zapata will be the Cuban Pavel Wonka, in other words, the last victim of communist despotism. Cuba will perhaps soon break free from the grip of the revolutionary old guard and will become a true island of freedom.
I therefore appeal to you. Until there is fundamental and irreversible progress in the release of political prisoners, progress leading to the democratic functioning of the Cuban society and the holding of free elections, as well as a start to the process of structural reforms leading, among other things, to a better standard of living for all Cuban citizens, then it is impossible to consider opening talks on a reassessment of the EU's common position.
Madam President, my group deeply regrets the death of the prisoner Orlando Zapata. As is the case for any prisoner, the State was responsible for his safety and for his life. In this case, it is Cuba that is responsible, and we therefore deeply regret his death.
We do not agree with the way that this House manipulates the issue of human rights. Today, we are debating this issue and tomorrow we will vote on it. We did not do this for the military coup in Honduras. This House might be the only parliament in the world that did not condemn or vote against the military coup in Honduras, with its murders and torture.
We therefore do not agree with the philosophy that it depends on where it is happening, which human right is being violated and what the situation is as to whether we need to give an opinion or not.
A week ago, the largest mass grave in Latin America was discovered in Colombia. The authorities themselves are talking about 2 500 bodies, and this may rise to up to 50 000. Is this being condemned? Is this being discussed, voted on and condemned? What is happening with the civilian victims in Afghanistan? What is happening with the persecution in the Western Sahara? No! We will not be part of this hypocrisy.
I think that the fundamental issue is that we establish an equal relationship with the Republic of Cuba in order to tackle all the agendas: the political agendas, the human rights agendas, the penitentiary situation, but on an equal footing, because the European Union still has a common position with the Republic of Cuba, which is the exception to the rule. It does not have a common position with any other country in the world. It does not have one with the People's Republic of China, which has been mentioned, or with Vietnam. Why is this? Why does it have one with Cuba and not with the People's Republic of China?
I call on the Council, on the President of the Council, to clearly raise the following question: is the common position going to be ended? It is, in my opinion, one of the most obvious obstacles to moving forward with a frank dialogue between the European Union and the Republic of Cuba, with common, shared agendas that are of mutual interest.
(DE) Madam President, the death of the dissident Orlando Zapata as a result of a hunger strike and the arrest of the blogger Yoani Sánchez, who told the world about day-to-day life in Socialist Cuba, make clear that we must continue with the link established in our Cuba policy in 1996 with progress on democratisation and human rights. Hopes for progress under Raúl Castro, of course, have long since vanished into thin air.
The situation of political prisoners, for example, has not really improved. They still do not enjoy anything like the freedoms that the Castro brothers themselves were afforded during their imprisonment during the Batista dictatorship. With its stubborn adherence to the planned economy, Cuba is no longer even capable of meeting the most basic needs of its own population. In Cuba, prosperity and self-initiative are clearly regarded as criticism of the regime. In that regard, even the people of Communist China have things easier in that they can at least improve their lives through their own efforts.
The relaxation of the United States' economic embargo in respect of computers and software services will not be entirely able to meet the expectations that the public has drawn from President Obama's promises, but it will perhaps make it possible for the opposition to be better organised. Not least, it will also be harder for the Cuban regime, with increasing choice, to suppress the free expression of opinion. For this reason alone, we should support Europe's initiatives as best we can and push for further relaxations in the Communist system.
(PL) The tragic death of the Cuban prisoner of conscience, Orlando Zapata, is further proof that the regime of the Castro brothers is ignoring the appeals of the international community to end violations of human rights, quietly getting rid of those who demand freedom and democracy. Today, this tragedy, this tragic death, has acquired symbolic significance. It is a desperate cry for help and for effective action, principally from international politicians and decision makers, who, while building relations with the Cuban authorities, do not want to talk to people from the opposition, and are turning a deaf ear to the voice of the representatives of civil society in Cuba.
We must, as quickly as possible, take concerted action to put pressure on the Castro regime and demand the immediate release of those have been sentenced to many years of imprisonment for their views.
In recent years, the European Union has been trying to soften its stance and has even lifted diplomatic sanctions against Cuba, in the hope that this gesture will encourage the authorities to respect democratic standards. Unfortunately, the tragic death of Orlando Zapata shows that this policy is naive, ineffective and very clearly should not be continued.
Tomorrow, we are going to vote on the resolution to wind up today's debate. This should be a clear signal of our opposition to the violations of human rights, the inhumane treatment of political prisoners and the lack of respect for fundamental civil liberties in Cuba. We must show that we are in solidarity with the Cuban people. We must be the voice of those who now have no voice in Cuba.
(Applause)
(NL) Madam President, the tragic fate of Orlando Zapata Tamayo has led to deep indignation the world over. In his hopeless situation, Zapata felt the only option open to him was to kill himself by hunger strike. He has had to pay with his life for his protests against his imprisonment and the appalling conditions in his Cuban prison. And why? What crime did Zapata commit which led to him being in that prison in the first place? Expressing and propagating in a non-violent way an opinion other than that of the government is no crime. That does not make you a criminal or a traitor.
Zapata's death is no isolated incident. The psychologist and journalist, Guillermo Fariñas, has also started a hunger strike, because he wants to bring about the release of 26 sick political prisoners. What fate awaits him? Will he, too, soon pay with his life for his campaign for respect for human rights? When is the Cuban Government going to alter its position? It is estimated that there are around 200 other political prisoners in Cuba. Detaining people for their ideals runs totally counter to the Universal Declaration on Human Rights.
We call on Cuba to directly and unconditionally release these prisoners of conscience and to put an end to this gross violation of human rights. No government can control or govern its people's thinking. Even if you imprison people behind walls or put them behind bars, their ideas will continue to survive. Any attempt to stamp out such thoughts and ideas will always fail. Has Cuba not already had years of experience of this?
The government will simply have to enter into dialogue with people who hold dissenting views. Political dialogue is the only instrument for moving forward. That is what Cuba owes its citizens, because the Cuban people deserve democracy and respect for their fundamental freedoms. Zapata's death must not be allowed to go down in history as meaningless; it must mark an end to the current human rights situation in Cuba.
The European Union must do everything within its power to help improve the human rights situation in Cuba. This is not just a question of political prisoners like Zapata; it is also a question of defenders of human rights being able to freely go about their work. The Cuban Government must take care of the Cuban people. It cannot simply detain people or treat them as criminals, out of fear. Depriving citizens of their freedom is a crime.
(ES) Madam President, defending human rights means condemning the avoidable, cruel and unjust death of Orlando Zapata and calling for those who are still in prison to be released. I hope that this will make the Cuban authorities think, as their regime needs to make progress so that their citizens can enjoy true democracy.
In Cuba, there is a dictatorship because there are prisoners of conscience, because there is fear of debate, free exchange of ideas and plans, because there is fear of freedom. It is not a crime to have ideas; they can provoke, surprise and shock, but they always need to be argued and debated. They never require imprisonment.
Societies think and feel, and so do prisoners, and it is impossible to forbid people from thinking and feeling. This means that the ideas and feelings that people want to repress end up seeping into the consciousness of the whole of society, like water. This is true for Cuban society as well and the protagonists of the revolution that put an end to the regime of Fulgencio Batista should know this more than anyone.
I hope that this resolution helps them to make the transition that they need to make! However, human rights are non-negotiable. Parliament gains in credibility when it reacts with the same strength to all human rights violations in all countries: in Afghanistan, in Palestine, in the Basque Country - my little country - in Honduras and in Colombia. This should be our commitment. It is, of course, the same commitment.
(PL) I think all of us in this Chamber will agree that the corrupt Communist dictatorship is making any kind of positive change in Cuba impossible. The police state of the Castro brothers is ruining the island economically, destroying civil liberty and depriving many Cubans of the hope of a life worth living.
The future of Cuba lies, of course, in the hands of Cubans themselves, but the European Union can play an active role here. We must demand the release of all political prisoners. In fact, this should be the first condition for any kind of dialogue with Cuba. We must support the activity of non-governmental organisations, support respect for human rights and promote access to independent media, including the Internet. Promoting democratic change is an area in which transatlantic ties may play a very important role. This is why we should cooperate closely with Washington. By combined effort, we can develop a long-term strategy on Cuba, which will not start with a blind acceptance of the status quo, but a far-reaching vision of democratic and economic reconstruction.
(Applause)
(PT) Mr President, this debate demonstrates, once again, that the majority of Parliament is two-faced. The same majority which declined to condemn the military coup in Honduras, ignoring the fact that it led to the imprisonment and death of countless people, is now prepared to negotiate association agreements with a government that is the result of elections rigged by those behind the coup.
Of course, we all regret the death of the Cuban citizen, Mr Orlando Zapata Tamayo, after a hunger strike in a Cuban hospital. However, we must deplore the terms of this debate and its unacceptable position against Cuba, leaving aside the grave consequences of the economic, trade and financial embargo imposed by the United States on Cuba and the detention in American prisons of five Cuban citizens who only wanted to defend their country.
We cannot continue with an unacceptable common position which prevents the European Union from maintaining open and complete relations with the Cuban Government on the basis of bilateral interests. It is time to end the common position in order to start normalising relations between the European Union and Cuba. We expect this of the Spanish Presidency.
(PL) Madam President, we remember Fidel Castro's famous cry of 'socialism or death'. Today, we can safely say that, from this cry, only death remains. Proof of this are the circumstances which led to the death of the Cuban prisoner and patriot, Orlando Zapata. Castro's dictatorial rule is a disgrace to the idea of democratic socialism.
What is happening in Cuba brings disgrace upon all who are involved in politics under these Left-wing banners. I was ashamed of the European Union, too, when the then Commissioner, Mr Michel, visited Cuba with a proposal of cooperation on development, but carefully avoided contact with the democratic opposition.
We must end this kind of policy, this closing our eyes to the reality of a country in which there have never been free elections, and where prisoners of conscience are serving prison sentences of many years in scandalous conditions. The Spanish Presidency is, today, proposing operating an open policy towards Havana, but an essential condition of this policy must be democratisation of the Cuban regime, release of political prisoners, commencement of dialogue with society, lifting of censorship and restoration of civil liberties. This should be clearly, openly and firmly said to the government in Cuba. Besides, it is in their interest.
We know there are different ways to freedom for people oppressed by dictators. There is the path taken by Poland and South Africa - the way of dialogue and understanding. However, there is also the path which Romania took in its bloody overthrow of the regime. It is in everyone's interest to avoid such a scenario. Which path will Havana choose? The key to this is to be found in Cuba. The policy of the European Union should actively contribute to leading Cuba into the area of freedom and democracy. This, too, should be the position of the European Parliament.
Madam President, firstly I want to express my own deep sympathy for the death of Orlando Zapata Tamayo and my deepest concern for the four further Cuban prisoners and one opposition activist who have themselves started hunger strikes in protest.
The European Parliament should reiterate our call for the immediate and unconditional release of prisoners of conscience in Cuba - 55 according to Amnesty International, 200 according to Cuba's Human Rights Commission - and we should express particular concern today for the recent detention and beating of Darsi Ferrer, director of a health and human rights centre in Havana. Amnesty International itself has not been invited to visit Cuba for 19 years and should be allowed to do so. We should ask the Cuban Government to agree specific dates for the proposed visit of Manfred Nowak, UN Special Rapporteur on Torture, who we intend to meet in Geneva next week.
As I am one of the people in this House who has always opposed the US embargo on trade, inflicted since 1962, I have welcomed the fact that under President Obama, measures have been approved to allow Cuban Americans to travel more freely as well as sending more money home. I welcomed the review in 2008 of our EU common position leading to the establishment of a political dialogue between Cuba and the EU and re-establishing EC development cooperation, and I welcome the fact that the BBC has recently been given free access to Cuba. But I express disappointment that, in the United Nations Human Rights Council, Cuba has failed to agree the recommendations to ratify the two key human rights conventions - the ICCPR and the ICESCR - and to allow independent inspection of prisons.
I say to the Commission and to the Presidency this afternoon that you - and all of us who visit Cuba - should remain firm in ensuring that we meet members of Cuban civil society. US Deputy Assistant Secretary of State, Bisa Williams, was able to undertake such an unrestricted visit last year and we should insist - any of us that go to Cuba - that we do the same.
(FR) Madam President, Commissioner, Minister, the death of Orlando Zapata Tamayo is tragic evidence of the despair to which a lack or an absence of freedom can lead.
As the Minister said, this clearly should not have happened. We must denounce the detention of prisoners of conscience and demand their release. We cannot support the arbitrariness of a power that obstinately refuses to embrace the exercising of the most fundamental freedoms, but it is my belief that we cannot deprive ourselves of the virtues of, and prospects for, a political dialogue, which, now more than ever, remains the most tangible expression of our European values.
Relations between Cuba and the European Union have been complex for a very long time now; often, they are based on a lack of awareness and of understanding, which has led to serious tensions and which regularly undermines the advances in and prospects for political dialogue. We all know that Cuba is today at a turning point in its history. More than ever, I remain convinced that we would be wrong not to preserve the advantages and advances, however modest, of a dialogue sustained by particular historical, cultural and linguistic links.
The European Union is, without doubt, the only political power capable of convincing the Cubans that the isolation in which they are confining themselves is suicidal and can only lead them, sooner or later, to a tragic fate. We cannot shirk this responsibility that we have to pursue the dialogue without excluding any of the difficult issues but also without applying - as I believe is all too often the case - double standards.
(PL) Liberty will triumph in Cuba. There will be democracy there, and there will be a free-market economy.
The European Union cannot help in bringing down the regime and, I suppose, does not want to, but it should want and should be able to help the Cubans after the system has been changed. The experiences of countries like Poland, the Czech Republic, Slovakia and Hungary show that this can be done, and that it can be successful. We can help with our experience, and after Castro's overthrow, the European Union should help with its experience and its money, so that Cuba never reaches the situation, described by Polish commentator, Marek Magierowski, in which in the future, the descendants of Orlando Zapata, of whom frequent mention has been made in this Chamber, serve rum on the promenades and boulevards of Havana to the descendants of Castro.
(CS) I am originally a doctor by profession and I know how difficult it is to save human life. I sincerely regret any waste of human life and I share your sorrow over the death of Orlando Zapata. I have carefully examined all of the proposed resolutions of the political groups. I am afraid I must repeat what I said when we were recently debating the report into the human rights situation in the Central Asian republics. I said then that we were making a mistake in setting ourselves up as mentors with nothing good to say and showing no respect for the specific historical and cultural traditions of these countries, not even for the positive results which these countries have achieved. The same applies to Cuba. I firmly believe that the only way to improve the situation in Cuba is through a dialogue of equals, which Cuban officials are ready for. In this way, we can also help to improve social and economic rights in Cuba. We must not forget that Cuba, despite its difficult economic situation, is always in the first rank of countries providing assistance to others, for example, in the disaster in Haiti. It is true that he who is quick to condemn likes to condemn. We should definitely not take this path.
(IT) Madam President, ladies and gentlemen, I truly believe I can declare that we will write a worthy page in the history of this Parliament today and even more so tomorrow when we vote. We are writing it because for once, putting aside our mutual prejudices due to our membership of different groups, we bow down before the supreme mystery of a man's death and acknowledge the truth.
What will we actually write in this resolution? We will write things that may seem simple and go without saying but that are actually very important. We will write that in Cuba, there is no freedom; we will write that in Cuba, there is no democracy; we will write that life is life and people should not be killed. We may take this almost for granted, but it has taken us many years to overcome our mutual prejudice and to recognise a fact that does not offend each of our political faiths, but simply leads us to recognise the basic grain of truth that is the only foundation for discussion.
We must not avoid discussions with Cuba, but must instead insist that any true discussion should stem from the truth, in other words, its failure to recognise the central importance of the individual. What we need, more than handshakes and friendly gestures, are appropriate measures, causing Castro's government to give up any hope of achieving compromises that would attach no importance, or at least only secondary importance, to the question of human rights.
Parliament has, quite rightly, seized this opportunity, unlike the High Representative, who I will again remind, as I did this morning, that Cuba libre is not the name of a cocktail: it is a rallying cry that we carry in our hearts, because we want democracy, and we want Cuba to be free.
(ES) Madam President, the Spanish Members from the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament deeply regret the death of Orlando Zapata, and the situation of the prisoners of conscience, and we very firmly call for their release.
The death of Orlando Zapata is regrettable, but it might also be a trigger for us to stop talking about human rights in Cuba and start working for human rights with the Cuban authorities, to promote human rights in Cuba. In order to do this, we need to begin thinking about changing the common position that is preventing us from having any dialogue with the Cuban authorities, who have the capacity to change the human rights situation on the island.
The common position - which, incidentally, is not so common, because a large proportion of the European Union Member States have bilateral relations with Cuba - is an obstacle that is hindering any possibility of political dialogue. It is an obstacle to the European Union implementing the principles that are behind its external action, which include promoting democracy and human rights in the world.
The common position is an outmoded, outdated instrument adopted last century by 15 Member States of the European Union. Now we have 27 Member States. The situation in the world has changed. The United States is holding a dialogue with Cuba on issues as sensitive as immigration. The Organisation of American States has admitted Cuba, on the basis of dialogue in the context of respect for the principles behind the Organisation.
In this new era for the European Union, we need a bilaterally negotiated instrument that will enable us to be effective at doing what the European Union is effective at, which is promoting democracy and human rights. It is an oddity for the European Union to block dialogue with Cuba since, in its external relations, it has negotiated and is implementing agreements with countries that do not meet the minimum standards for civil and political rights and, of course, in terms of social rights either, which Cuba does.
Only dialogue, the mechanisms of cooperation and compromise through an international treaty will enable the European Union to demand anything from Cuba, and those who refuse dialogue are obstructing the search for a dignified way out for those that they claim to be defending.
By contrast, the foreign policy of the Spanish Government has set a good example, as through constructive, exacting dialogue, a considerable number of prisoners of conscience have been released.
As Don Quixote said, if someone is punished through actions, they do not need to be punished through words. We are therefore going to stop talking and start working for human rights in Cuba, in cooperation with the Cuban authorities, which is what the prisoners of conscience need, rather than condemnations from this House.
(ES) Madam President, ladies and gentlemen, in the 2003 'black spring' raids in Cuba, 75 dissidents were imprisoned, accused of being spies for the United States. Orlando Zapata was arrested at the same time for disrespect, public disorder and disobedience.
The wives of the 75 dissidents formed the 'Ladies in White' group, which was awarded the Sakharov Prize for freedom of thought by Parliament in 2005. Incidentally, I would like to point out that the Castro regime did not grant visas to the 'Ladies in White' to come here to Parliament to collect their prize.
The Cuban Human Rights Commission recognises that there are around 200 political prisoners there, 22 of whom are journalists. Cuba is third in the sad world ranking of imprisoned journalists, behind Iran with 52 and China with 24.
Orlando Zapata, aged 42, was declared a prisoner of conscience by Amnesty International. He began a hunger strike on 3 December 2009 due to the repeated beatings that he received and other ill treatment, and died on 23 February, 85 days after he began his hunger strike.
Parliament should express its support for the family and friends of Mr Zapata and express its great concern at the state of human rights in Cuba. This House should send a clear message to the Castro regime, especially in the context of the Spanish Presidency. The Spanish Presidency should, incidentally, be much more active in defending fundamental rights in Cuba.
Finally, ladies and gentlemen, I would like to take this opportunity to call for the immediate release of all political prisoners in Cuba.
(ES) Madam President, democracy and defending human rights have an important place among the Union's principles and objectives for external action - I refer to Article 21 of the Treaty on European Union. This Article also applies to relations with Cuba and with the Cuban people, who are very dear to us.
Unfortunately, in the last five years, the Council's actions appear to have been essentially governed by a desire to correct the line adopted in previous years, especially in 2003 when there was an extremely harsh wave of oppression in Cuba. In 2005, the Council suspended the 2003 measures.
Subsequently, there were trips to the island by foreign ministers and commissioners. In June 2008, the 2003 measures were lifted and a global political dialogue was established - as Mr López Garrido reminded us - along with regular high-level meetings. A Head of State of a Member State even recently visited Havana. Unfortunately, the European political leaders who went to the island did not have any time to meet with the representatives of the dissidents, who therefore felt marginalised.
Over all this time, repression in Cuba has continued. There have been no changes or reforms. Nevertheless, political dialogue has been maintained. Now we are all shaken up by the cruel death of the political prisoner, Orlando Zapata.
As is well known, ladies and gentlemen, some governments, such as the Spanish Government, have repeatedly said that they want to cancel the common position. It says something very logical: support for democratic transition, essentially the same thing that is required by the principles and objectives of Article 21 of the treaty.
I will conclude with two points. The common position has not hindered dialogue. This is obvious. What is more, it was reconfirmed recently by the 27 ministers, in June 2009. Secondly, the priority cannot be to change the common position - that would be the last straw! The priority now is to ask for the immediate, complete and unconditional release of all political prisoners.
I see Cuba and Latin America as Western, and the symbols that identify the West are the dignity of human beings and respect for their fundamental rights. I have a final thought: I would like to remind the Council that, in its own conclusions in June 2009, it said that the future of political dialogue with the Cuban authorities was dependent on progress being made, in particular, on human rights. Can anyone say that this progress is taking place today? Can anyone really say that?
(ES) 'History will absolve me' was the famous statement of a young lawyer who stirred his people. History does absolve him for his revolt against tyranny and then against the United States embargo.
However, it is with the same emphatic judgment, that Parliament, which represents the largest area of freedom and democracy in the world, condemns the dictatorship suffered by the people of Cuba, the violation of human rights on the island, the cruelty to political prisoners and the contempt for its nationals in exile. The judgment of history is clear.
Through this resolution, Members from all ideologies are standing alongside the Cuban people in their struggle. We need to do everything we can to prevent the brutal oppression that they are suffering, which includes cancelling the paralysing common position.
I will pay tribute to Raúl Rivero in the last verses that he wrote in his city of Havana, which say that they do not tax affection, emptiness, suffocation or bitterness. The ruins of the homeland are safe. Do not worry comrades. Now we are going.
(IT) Madam President, ladies and gentlemen, once again, the choices and conduct of the Cuban communist regime create a dilemma for our Parliament: is it possible to carry on holding discussions with this regime? For years now, the European Parliament has been asking the Cuban authorities for democratic reforms that respect human rights. But the handover of power from Fidel Castro to his brother, Raúl, has led neither to democratic reforms, nor to the release of political prisoners.
The death of Orlando Zapata in prison, after 85 days of hunger strike, demonstrates the ideological and oppressive nature of the regime. For 10 years, the European Union has financed EUR 145 million of aid measures to Cuba: the results have been far from brilliant. In fact, this funding has helped to keep tyranny alive. If we want to be credible, we must demand that relations with Havana, including development aid, are tied in to specific and verifiable improvements in the human rights situation for all Cuban citizens, beginning with the immediate release of political prisoners and prisoners of conscience.
We should not throw down an ultimatum but call for change by one of the planet's most oppressive regimes, a faint imitation of an ideology overtaken by history and fast becoming extinct.
(DE) Madam President, we should make a tangible offer to the people of Cuba, and also to the island's regime: in place of the political status quo, we will fund a transition to democracy in Cuba. The first step must be the release of all political prisoners. In parallel, the United States should end its sanctions, which have helped to cement the regime in place rather than to overcome it. The next step should be for a round table composed of representatives of the regime and of the civil rights movement based in Cuba to draw up a schedule for the transition to democracy and for democratic elections.
Incidentally, Central Europe shows that there is still a future for the former State party - even for that party, then, there is life after the death of the old system. We, as the EU and as Member States, should support this process in a similar way to how we did in Central Europe. Doing so would help the Cuban people, stabilise the region and would also pave the way for a new kind of relations with the US that would not represent a repeat of the pre-Castro era.
(PT) Madam President, regardless of the reasons behind it, the death of Mr Orlando Zapata Tamayo is regrettable; it is regrettable that he took his protest to its ultimate conclusion. However, we cannot accept any intensification of unacceptable political and ideological campaigns against Cuba and its people which use this sad and regrettable event as a pretext.
Regardless of the viewpoint of each person with respect to the choices of the Cuban people, those choices and their sovereign right to decide their destiny and the form of political organisation of their state must be respected.
For these reasons, we condemn all and every form of intervention or attack, including the criminal blockade to which Cuba has been subjected for almost half a century.
For these reasons, we also consider that the logical position of the European Union and the path to be followed must be to have a complete normalisation of relations with Cuba by means of the removal of the common position against Cuba, which represents an unacceptable form of discrimination exercised against Cuba and its people.
Above all, we do not accept the immense hypocrisy which affects many of those within Parliament and we strongly denounce the two-faced policy of the European Union.
(ES) Madam President, I am addressing my speech to Orlando Zapata's mother and to those suffering along with him in the fight for freedom in Cuba: they are not alone.
Today, through this resolution - for which, in my capacity as Secretary-General of my party, I would like to thank the authors, and especially all the parties that have signed it - Parliament is speaking out as one against this isolated and decrepit dictatorship. Today, we are signing the beginning of the international death sentence for this regime.
I am convinced, based on the majority of the speeches that I have heard, that we are all united in firmly and clearly condemning the death of your son. Many of us, however, are going further than this statement: you can rest assured that we will remain vigilant in order to secure the unconditional release of all political prisoners on the island.
We will remain vigilant regarding the situation of human rights violations on the island. The Group of the European People's Party (Christian Democrats) will, of course, fight to maintain the European Union's common position, and I am sure based on what I have heard that many others will do the same.
We will not give mixed signals, but rather a clear guide for achieving our dream of seeing a democratic Cuba. The supreme sacrifice made by Orlando has produced a response in the good consciences of the whole world. Let us ensure that the silent sacrifice of thousands of Cubans is celebrated in the near future in a free Cuba.
(DE) Madam President, for us, it is relatively easy to talk, when human rights violations take place elsewhere and people are also dying for their beliefs. It is important to make this point. Mr Zapata really has lost his life as a result of his hunger strike, and there are also other prisoners who have now been prompted to go on hunger strike.
We need, therefore, to give specific thought to how we can move forwards in a targeted way. Some have said that we absolutely should not talk to Cuba because the regime there is unacceptable to us. Others - and I do not think this position is a good one at all, Mr Ferreira - have expressed the opinion that there is hypocrisy here and that the people of Cuba should be allowed the freedom to make their own political decisions. I believe that the freedom to make political decisions really stops where human rights are violated and people die. In those circumstances we, as the European Parliament, must do something.
Against that backdrop, it is absolutely right for the specific proposals that have been laid on the table - not least including a few new suggestions from Mr Gahler - to be discussed in detail and for us to consider what we can do to intervene against human rights violations all over the world and to help the people of the world.
(DE) Madam President, as we are discussing our relations with Cuba here today in the shadow of the tragic death of Orlando Zapata, we must acknowledge that the view that we have had of Cuba does date from a time when our thoughts were defined by a friend-or-foe framework. We had, on the one hand, the bad Cubans who were vassals of the Soviet Union intent on pursuing international revolution and, on the other hand, the good Cubans, who rescued the country from the grip of the sugar barons, the mafia, the CIA and US imperialism. On one side were the bad Cubans, the Communist oppressors of the people, and on the other those who provided the population with education, medical care and an end to their hunger. Today, if the death of Orlando Zapata is to make sense - if death can ever make sense - we should, at all events, take this legacy very seriously. This death must not be in vain.
The other thing that must happen is that the EU must pursue clear routes, dedicated political routes, and must not allow us to be put under the yoke of the States; we must be free of the old ideological encumbrances and we must be on an equal footing in the political dialogue and push for there to be clear improvements in the human rights situation so that we will soon be able to talk of a free Cuba and the people of the island will be able to live in democracy.
(SV) Madam President, the USA's trade embargo has been in place for almost 50 years. The embargo has brought poverty and oppression to the people of Cuba, as many different speakers have highlighted.
Many people will be familiar with the report produced by Human Rights Watch in November 2009 entitled 'New Castro, Same Cuba' which proposed that the embargo should be lifted and that Cuba's dictators should have six months in which to release political prisoners. If they were unable to do this, then a more intelligent embargo should be introduced. This would be of the type which has been used on occasions recently and which involves freezing assets and foreign investment and putting in place a ban on travel. The major democratic states and the EU should, of course, support this. It would be interesting to know what the President-in-Office of the Council thinks of this proposal from Human Rights Watch.
(SK) Engaging ourselves against human rights violations must be a priority for the European Union in all circumstances.
Orlando Zapata, a Cuban political prisoner, died having staged a hunger strike. Another Cuban prisoner is staging a hunger strike as a protest on behalf of 25 prisoners who are in very bad health and whose lives are threatened. It is not a solution to do what the Spanish Government suggested when they offered asylum to the starving prisoner. I am wondering about the Spanish Government, which is chairing the European Union at this time, because their proposal does not address the situation. The immediate release of political prisoners is quite difficult. And so I ask Commissioner Piebalgs to have the European Commission enter into negotiations with the Cuban Government to allow the International Red Cross to visit Cuban political prisoners. This would enable an objective assessment of their condition and help in further negotiations. The Red Cross was allowed to do this at the Guantánamo prison.
(DE) Madam President, ladies and gentlemen, I, too, advocate compliance with human rights in Europe, as well as in other parts of the world. Mr Zapata's death is a cry for help from a person drawing attention in a very tragic way to what - at least for him - was a completely unbearable situation. I want to see us, as Europeans, take a clear stand for compliance with the human rights enshrined in the Charter of the United Nations, irrespective of the political situation.
Madam President, I believe that the debate that we have had regarding the issue of the situation of prisoners of conscience in Cuba, due to the death of one of them, Orlando Zapata, shows that there is a high level of agreement between Members and political groups. I am certain that this will be demonstrated tomorrow in the vote that is to take place on the resolutions resulting from this debate, which are basically in line with the position of the Council, the Commission and all the European Union institutions. This undoubtedly strengthens the European Union in this essential dialogue with Cuba and in the objective of advancing and improving the lot of the Cuban people.
I think that we can agree that we need to speak out immediately in any place where there is a violation of human rights. I think this is a fundamental principle that has been highlighted, and it should always be measured using the same yardstick.
The European Union must come to the fore as soon as there is a violation of human rights, because that is part of its very personality. In this case, we are doing so in relation to Cuba, by saying and demanding that all the remaining prisoners of conscience in Cuba should be released and that human rights should be respected there.
That is not all, however: we need to work effectively and be effective, achieve results that improve the well-being and living conditions of prisoners of conscience or even make it possible for them to be released.
In some cases, this has been achieved, and in some cases, progress has been made. This is because, amongst other things, there is a fundamental element of European Union policy in relation to Cuba, which is political dialogue. This dialogue was resumed recently - which I believe is a good thing - and, by putting an end to the sanctions which were part of the European Union's position, and which did not make any sense at all, and resuming this political dialogue, it has been possible to do something that had not been possible since 2003: talking to the Cuban authorities about prisoners of conscience.
Naturally, the evaluation that some of you have mentioned, the evaluation of the result of this dialogue, will have to take place periodically, and there will have to be an evaluation of this process this year. Many of you - I am referring, for example, to the speeches by Mr Mauro, Mr Yáñez-Barnuevo or Mr Michel - have highlighted the importance of this dialogue, of this cooperation, and of the moral authority that the European Union has to talk to Cuba and achieve progress, which is the ultimate aim.
We therefore welcome the majority agreement in this House regarding the human rights situation in Cuba, which I believe can be summarised in one message: although we continue to be open to dialogue with Cuba, the European Union is going to continue to demand that all political prisoners be freed there and that the civil and political rights of Cuban citizens be respected.
Member of the Commission. - Madam President, I believe that this debate again has proven that, on issues of human rights and democracy, Parliament is a lighthouse.
The Commission, too, will never tolerate the violation of human rights and democracy. So that means that it will stay a cornerstone of our policy, not only because of its strength, but we also believe that if you have strong views, you should make them known.
As you know also, our basis for our work with Cuba will lie in continuing the Common Position from 1996. This provides the basis and it is very clear that there should be some basic changes in human rights in Cuba.
At the same time, constructive dialogues that started in 2008 are also giving positive signs. I would not say that we have achieved major breakthroughs, but on a lot of issues, there has been progress.
I believe this is the way we need to continue. And we should also continue meeting civil society. The Commission will follow the Council conclusion that says that, when appropriate, meetings with the democratic opposition will form part of high level visits and we will seek them actively.
I have received seven motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 149)
Orlando Zapata Tamayo, arrested in 2003 with a group of 75 other dissidents during a crackdown on opposition groups carried out by the authorities, died following a two-month hunger strike in a Cuban prison. I hope the tragic death of one of Cuba's best known political prisoners has reminded everyone that the question of human rights in Cuba has not been settled.
I fully agree with the demands of the Group of the European People's Party (Christian Democrats) and many human rights organisations that the governments of European states should put pressure on the Cuban authorities for the unconditional release of political prisoners, with the threat of blocking every attempt at improving EU-Cuba relations. I am of the opinion that the complete lifting of sanctions against Cuba by the European Union, without negotiating the actual release of all political prisoners, was premature. At the same time, I would like to stress that the citizens of Cuba should not pay for the mistakes of the people who make such decisions. It is high time the country took specific steps towards democratisation, building civil society and respecting human rights, in particular, freedom of speech and association.
I would like to echo the words of the former Prime Minister of Spain, José María Aznar, and say it is unacceptable that, during visits to Cuba, European politicians refuse to meet representatives of the opposition. We must find tools to support the development of a democratic system in Cuba, and pass on to the Cuban nation the universal values associated with building democracy and a democratic society.
in writing. - The premature death of Orlando Zapata Tamayo, after seven years of illegal imprisonment against which he was left with only one means of protest, must be seen as the responsibility of the repressive Cuban regime. It is our responsibility to keep in mind the words of Orlando Zapata's mother: 'You should not have to go through what my son had to experience'. During the last four years of Raúl Castro's leadership, expectations that the Communist dictatorship in Cuba could become more human have clearly been disappointed. People there continue to risk their lives when voicing their opinion. There are still about 200 political prisoners in Cuba. Both the USA and the EU Member States have condemned the death of Mr Zapata, yet this protest has not been strong or timely enough. In cases like this, one cannot, like the Spanish Presidency, waste any time in reacting. The moral of Zapata's case is that one cannot ignore the harsh realities of the Cuban dictatorship. Our policy towards Cuba must remain conditional on genuine changes there. The EU has to take the side of the Cuban people rather than cherish hopes that Zapata's murderers can be trusted.